DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments files on 04/08/2021, wherein: claims 1, 2, 4, and 7-9 were amended, claims 3, 5, and 6 were cancelled, and no new claims were added. Accordingly, claims 1, 2, 4, and 7-9 are now pending.
Response to Arguments
Applicant’s arguments filed on 04/08/2021 with respect to the 112 rejection have been fully considered and are persuasive.  Thus, this rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of claim 4, as shown in the 112 rejection below.
Applicant's arguments filed 04/08/2021 with respect to the rejections under 102(a)(1) have been fully considered but they are not persuasive. The applicant argues that RALF DR does not disclose a method for adapting a scanning area of sensors by evaluating sensor data as a function of a driving situation which include: detecting a hazardous situation by evaluating the sensor data with a control unit; switching the control unit into a hazard mode which differs from a normal mode; reducing the scanning area of the sensors with the control unit and/or limiting the sensor data utilized for the evaluating; recalculating, based on the limited scanning area and/or the limited sensor data utilized for the evaluation, a trajectory or triggering a response by the control unit, to avoid the hazardous situation; wherein the sensor data utilized for the evaluation are limited to the sensor data of at least one selectable sensor, wherein a limitation to the subarea of the scanning area and a selection of the at least one selectable sensor is carried out in the hazard mode of the control unit based on a perception-response model of the control unit, wherein the perception-response model is based on behavior .
Claim Objections
Claims 1, 8, and 9 are objected to because they recite “the evaluating” to refer to “evaluating the sensor data”, and then recite “the evaluation”. Appropriate correction is required to maintain consistency. The examiner considers both terms to refer to the noun “evaluation” which describes the verb “evaluate/evaluating”.
Claim 7 is objected to because it depends from a cancelled claim (claim 3). The examiner interprets claim 7 to be dependent from claim 1 instead. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the evaluating of the sensor data which is of different sensors”. However, claim 1 from which claim 4 depends, specifies that the sensor data utilized for the evaluating are limited to data collected from at least one selectable sensor. Therefore, it is unclear if the sensor data which is of different sensors recited in claim 4 is the same as, part of, or different sensors from the at least one 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RALF DR (EP-1739454-A2).
Regarding claims 1, 8, and 9, RALF DR teaches a method for a vehicle control for adapting a scanning area of sensors and for evaluating sensor data as a function of a driving situation (Figures 1 and 3; [0003]), the method comprising: 
detecting a hazardous situation by evaluating the sensor data with a control unit (Figure 2: Evaluation Unit 3, sensors 4-17;[0003]: “corresponding movement signals so that the distance and position signals and the movement signals are fed to an evaluation unit, which uses these signals to calculate whether a collision with the detected object is possible”-i.e. hazardous situation;[0012]: “The distance sensors 4-17 are bidirectionally connected to the evaluation unit 3, the distance sensors 4-17 supplying object data to the evaluation unit 3”); 
switching, based on the detection of the hazardous situation, the control unit into a hazard mode which differs from a normal mode ([0012]: “If an object 19 now enters the vehicle surroundings 18, this is detected by the distance sensors 16, 17”, “These relevant distance sensors 15-17 now monitor the object 19 with an increased repetition frequency”; the vehicle changes/switches from normal travel mode –before the object 19 is detected- to object detection/tracking setting) 
reducing, in the hazard mode, the scanning area of the sensors with the control unit and/or limiting the sensor data utilized for the evaluating ([0013]: “The increased computing power for the relevant distance sensors 15-17 requires a reduction in the evaluation of the other distance sensors”, “If additional computing power is required, the rear distance sensors 11-13 can also be switched off”; “The distance sensors 4-17 are not only selectively controllable and with a different measuring repetition frequency, but their range can also be changed”; Figure 3 shows a sample distribution of sensors such that the full area surrounding the vehicle (360 degrees range) is monitored, upon switching off sensors 11-13 for example, the ranges covered/monitored by sensors 11-13 is diminished, and therefore the scannable area surrounding the vehicle is reduced by default);
recalculating, based on the limited scanning area and/or the limited sensor data utilized for the evaluation, a trajectory or triggering a response by the control unit, to avoid the hazardous situation ([0012]: “precrash sensor system or an active collision avoidance device”; [0015]: “driver assistance systems”, “rear warning”, “haptic, acoustic, and/or visual warning”, “lane change assistance”; [0016]: “an object in the blind spot can then be detected and reported to the lane change assistance device, which then warns the motor vehicle driver haptically or acoustically”; [0013]: “When an expected collision is detected, the evaluation unit 3 triggers the relevant airbags and belt tensioners”)
in the hazard mode of the control unit, the sensor data utilized for the evaluation are limited to the sensor data of at least one selectable sensor, wherein a limitation to the subarea of the scanning area and a selection of the at least one selectable sensor is carried out in the hazard mode of the control 
wherein the perception-response model encompasses response patterns which are activated or utilized in the hazard mode of the control unit, and wherein the perception-response model is generated by the control unit and/or by at least one server unit which is communicable with the control unit, based on behavior patterns of road users ([0004]: “dynamic relativity of the vehicle with respect to each obstacle in front of the vehicle, which is represented at least by a speed and a direction of the obstacle. The danger level of the detected obstacles is determined in accordance with the dynamic relativity, and the danger assessment is carried out at a frequency which is increased or decreased in accordance with the danger level”; A road user is interpreted to be an obstacle).
Regarding claim 2, RALF DR discloses the features of claim 1 and further disclose in the hazard mode of the control unit, the scanning area of the sensors is reduced to a subarea by the control unit (([0013]: “The increased computing power for the relevant distance sensors 15-17 requires a reduction in the evaluation of the other distance sensors”, “If additional computing power is required, the rear distance sensors 11-13 can also be switched off”; Figure 3 shows a sample distribution of sensors such that the full area surrounding the vehicle (360 degrees range) is monitored via subareas of 130 degree-
Regarding claim 4, RALF DR  disclose the features of claim 1 and further disclose in the hazard mode of the control unit, the evaluating of the sensor data, which is of different sensors is carried out prioritized by the control unit ([0013]: by increasing the frequency of specific sensors (15-17 for example) and reducing the frequency or switching off other sensors (7-13); the evaluation unit 3 is prioritizing sensor data obtained from sensors 15-17 over other sensors)
Regarding claim 7, RALF DR discloses the sensors include a camera, a radar sensor, a LIDAR sensor, an ultrasonic sensor, an infrared sensor, a magnetic field sensor, or a gas sensor ([0017]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669